Exhibit 10.2

 

2006 Compensation Arrangements for Named Executive Officers

 

Set forth is a summary of fiscal 2006 compensation arrangements between Fargo
Electronics, Inc. (the “Company”) and certain of its executive officers who are
expected to constitute the Company’s “named executive officers” (defined in
Regulation S-K Item 402(a)(3)) for the year.  Generally, the salaries of named
executive officers are set at industry averages and variable compensation is
provided for through cash bonuses. The form of compensation provided to members
of the named executive officers varies based on their position and their ability
to influence performance.  All of the Company’s executive officers are at-will
employees, whose compensation and employment status may be changed at any time
in the discretion of the Company’s Board of Directors, subject only to the terms
of the Amended and Restated Employment Agreement between the Company and
Mr. Holland, and the terms of the Officers Agreements (concerning a change in
control of the Company) between the Company and the other executive officers
(the forms of which have been filed as exhibits to the Company’s annual report
on Form 10-K).

 

The Compensation and Human Resources Committee has discretion to set executive
compensation at levels warranted by external, internal and individual
circumstances. The Committee has solicited through Mr. Holland, and reviewed
periodically, compensation surveys for officer positions in the electronics
industry. Although such data provides a base for comparison, it is not
necessarily used as the basis for the compensation actually awarded.

 

The Company’s executive officer compensation program can be separated into
several elements: base salary, annual cash incentive compensation, and various
benefits, including medical and retirement savings plans generally available to
employees.

 

Base Salary

 

The Company’s policy is to set the base salaries of its executives at the
industry average.  Effective as of January 1, 2006, the named executive officers
are scheduled to receive the following annual base salaries in their current
positions:

 

Name and Current Position

 

Base Salary

 

 

 

 

 

Gary R. Holland

 

$

343,500

 

(Chairman of the Board of Directors, President and Chief Executive Officer)

 

 

 

 

 

 

 

Kathleen L. Phillips

 

$

185,000

 

(Marketing and Distribution)

 

 

 

 

 

 

 

Thomas C. Platner

 

$

185,000

 

(Engineering and Manufacturing)

 

 

 

 

 

 

 

Paul W.B. Stephenson

 

$

200,000

 

(Chief Financial Officer)

 

 

 

 

 

 

 

Jeffrey D. Upin

 

$

185,000

 

(Business Development, General Counsel and Secretary)

 

 

 

 

Annual Cash Incentive Compensation

 

The Compensation and Human Resources Committee establishes a bonus plan annually
for the Chief Executive Officer and all other Company employees.  For 2006, the
Company’s Compensation and Human Resources Committee approved, and the Board of
Directors ratified, an incentive bonus plan for

 

1

--------------------------------------------------------------------------------


 

all of our employees, known as the “Success Sharing Bonus Plan” (the “SSB
Plan”).  The SSB Plan is based on the Company’s overall strategic, business and
financial performance.

 

The following table illustrates the calculation of the Bonus Potential (as
defined in the SSB Plan) for each named executive officer.  The Bonus Potential
is multiplied by the Success Sharing Payout Percentage (determined by the Board
of Directors to be between 0% and 250%) to determine the actual bonus payout for
each employee.

 

Name

 

Annualized
Salary

 

Eligibility
Percentage

 

Bonus
Potential

 

Maximum Possible
Bonus Payout
(250% of Bonus Potential)

 

 

 

 

 

 

 

 

 

 

 

Gary R. Holland

 

$

343,500

 

50%

 

$

171,750

 

$

429,375

 

 

 

 

 

 

 

 

 

 

 

Kathleen L. Phillips

 

$

185,000

 

35%

 

$

64,750

 

$

161,875

 

 

 

 

 

 

 

 

 

 

 

Thomas C. Platner

 

$

185,000

 

35%

 

$

64,750

 

$

161,875

 

 

 

 

 

 

 

 

 

 

 

Paul W.B. Stephenson

 

$

200,000

 

35%

 

$

70,000

 

$

175,000

 

 

 

 

 

 

 

 

 

 

 

Jeffrey D. Upin

 

$

185,000

 

35%

 

$

64,750

 

$

161,875

 

 

Further information regarding the SSB Plan is contained in Exhibit 10.1 to this
Current Report on Form 8-K.

 

Benefits

 

The Company provides medical, dental and life and disability insurance benefits
as well as a 401(k) retirement plan (including a Company match as determined by
the Board of Directors) to its executive officers.  The same benefits are
available to all Company employees.

 

Mr. Holland receives an annual car allowance in the amount of $12,000 annually.

 

2

--------------------------------------------------------------------------------